73117: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-42843: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73117


Short Caption:SARFO VS. STATE, BD. OF MED EXAM'RSCourt:Supreme Court


Related Case(s):73117-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A752616Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/30/2017 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantKofi Sarfo, M.D.Jacob L. Hafter
							(Hafter Law)
						


RespondentThe State of Nevada Board of Medical ExaminersTherese M. Shanks
							(Robison, Sharp, Sullivan & Brust)
						Michael E Sullivan
							(Robison, Sharp, Sullivan & Brust)
						





Docket Entries


DateTypeDescriptionPending?Document


05/25/2017Filing FeeFiling Fee Due.


05/25/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-17561




05/25/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-17563




05/25/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-17566




05/25/2017Filing FeeE-Payment $250.00 from Jacob L. Hafter


05/25/2017MotionFiled Appellant's Motion to File Emergency Motion Which Exceeds Page Limits.17-17585




05/30/2017Order/ProceduralFiled Order Denying Motion.  The clerk shall return, unfiled, the "Emergency Motion for Injunctive Relief Pursuant to NRAP 8" received on May 25, 2017.  Appellant shall have until June 1, 2017, to file and serve an emergency motion for injunctive relief of no more than 20 pages.17-17844




05/30/2017MotionFiled Emergency Motion for Injunctive Relief Pursuant to NRAP 8.17-17938




05/30/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt.17-17939




05/30/2017Order/ProceduralFiled Order. Appellant has filed an emergency motion for injunctive relief pending resolution of the appeal. We elect to transfer the motion to the court of appeals for resolution. We clarify that, at this time, only appellant's motion is transferred to the court of appeals, and the transfer is for the limited purpose of resolving the motion. The case will otherwise proceed in the supreme court until further order of this court, and all future documents not related to the motion shall be filed in this court.  The clerk shall transfer the documents related to the motions to the court of appeals; all other documents remain filed in this court. The clerk shall file this order in both this court and the court of appeals. fn1[If parties wish to file any additional documents related to the motion for injunctive relief, such documents shall be captioned "In the Court of Appeals of the State of Nevada." Additionally, as electronic filing is not available in the court of appeals, all documents filed in that court must be filed in person, by mail or third-party commercial carrier, or if appropriate, by deposit in the Supreme Court drop box or facsimile.]17-17952




05/30/2017Notice/OutgoingIssued Notice of Transfer to Court of Appeals.17-17953




06/22/2017Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.17-20786




06/22/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-20818




06/22/2017Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).17-20825




06/23/2017Notice/IncomingFiled Certificate of Service (Docketing Statement served on Settlement Judge).17-20933




07/12/2017Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.17-23217




07/13/2017Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.17-23391




08/25/2017Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.17-28553




08/29/2017Transcript RequestFiled Certificate of No Transcript.17-28938




10/18/2017MotionFiled Appellant's Motion to File Untimely Brief.17-35736




10/23/2017Order/ProceduralFiled Order Granting Motion.  The clerk shall file the opening brief and appendix received on October 18, 2017.  Answering Brief due:  30 days.17-36286




10/23/2017BriefFiled Appellant's Opening Brief.17-36289




10/23/2017AppendixFiled Appendix to Opening Brief Appendix Volume 1, part 117-36290




11/22/2017BriefFiled Respondent's Answering Brief.17-40461




11/22/2017AppendixFiled Respondent's Appendix Volume 1.17-40463




01/09/2018Case Status UpdateBriefing Completed/To Screening. No reply brief filed.


06/25/2018Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED.  However, on the issues of attorney fees and costs, we conclude that we lack jurisdiction to consider Dr. Sarfo's arguments regarding the special order."  NNP18-KP/MG/JH18-24058




07/05/2018MotionFiled Respondent's Motion To Reissue Order As An Opinion.18-25555




11/01/2018Opinion/Non-DispositionalFiled Authored Opinion. "Affirmed." Fn2[We grant motion and publish this opinion in place of our earlier order.] Before: Pickering/Gibbons/Hardesty/ Author: Hardesty, J. Majority: Hardesty/Pickering/Gibbons. 134 Nev. Adv. Opn. No. 85. NNP18-KP/MG/JH18-42843




11/27/2018RemittiturIssued Remittitur. (SC)18-905817




11/27/2018Case Status UpdateRemittitur Issued/Case Closed. (SC)


12/10/2018RemittiturFiled Remittitur. Received by District Court Clerk on November 29, 2018. (SC)18-905817





Combined Case View